Citation Nr: 0024984	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  96-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1993 to 
June 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) August 1994 rating decision 
which, inter alia, denied service connection for chronic 
bilateral knee disability.  In October 1998, his claim of 
service connection for a left hip disability was denied by 
the Board, and this claim was remanded to the RO for 
additional development of the evidence.


FINDING OF FACT

There is no current medical diagnosis of chronic organic 
disability involving either knee, and the evidence of record 
does not indicated that the claimed disability involving the 
knees is related to the veteran's active service, any 
incident occurring therein, or symptoms of knee pain reported 
and treated during service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for chronic bilateral knee disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  

\Service connection may also be allowed on a presumptive 
basis for arthritis, if the disability becomes manifest to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records document intermittent 
treatment for recurrent pain and stiffness involving both 
knees.  He initially sought treatment in January 1994, 
stating that he had right knee pain since physical training 3 
days earlier (but denied trauma or prior history of injury); 
clinical assessment on examination was patellofemoral pain 
syndrome.  Thereafter, he received intermittent treatment for 
pain and impairment of both knees, and was placed on limited 
physical profile for a period of time; on examination in 
February 1994, it was indicated that an X-ray study showed 
some "irregularities."  On service separation medical 
examination in June 1994, he reported a history of swollen or 
painful joints, noting that he injured both knees during 
training and that physical therapy provided "no 
improvement;" no pertinent clinical findings were recorded 
on that medical examination.

On VA orthopedic examination in September 1995, the veteran 
reported bilateral knee pain and stiffness since service, 
noting that X-ray studies of the knees in service showed no 
abnormality.  On examination, there was no objective evidence 
of impairment, and the examiner indicated that the veteran 
had bilateral knee pain since service, unsupported by X-ray 
evidence of disability.

At an April 1997 RO hearing, the veteran testified that he 
injured his right knee during basic training, when he hit the 
knee against a bed, resulting in recurrent pain and 
impairment which he had ever since.  Subsequently, he noticed 
a sudden onset of left knee pain during a physical training 
run and experienced recurrent pain and impairment since that 
time.  He indicated that he received intermittent medical 
treatment and therapy for both knees prior to service 
separation, but sought no medical treatment after service.  

Pursuant to the October 1998 Board remand, the veteran had a 
fee-basis VA orthopedic examination in May 1999 (performed in 
conjunction with a review of the entire claims file) to 
determine the etiology of any chronic organic knee disability 
present.  The veteran indicated that he had bilateral knee 
symptoms, including pain and instability, since service.  
After reviewing all of the pertinent evidence of record and 
conducting a contemporaneous medical examination (including 
X-ray and magnetic resonance imaging studies of the knees), 
the examiner opined that the veteran did not have chronic 
organic disability of either knee, notwithstanding his 
subjective symptoms of pain; he opined that a diagnosis of 
chronic organic disability of either knee was unsupported by 
objective evidence of record and, "since there [was] no knee 
pathology identified, it [was] [the examiner's] opinion that 
there [was] no current knee disability related to his 
military service."

Based on the totality of the evidence of record, the Board 
finds that the claim of service connection for chronic 
bilateral knee disability is not well grounded.  While the 
evidence indicates treatment and therapy for recurrent pain 
and impairment involving both knees in service, and includes 
an indication of "irregularities" by radiographic evidence, 
the presence of chronic organic disability involving either 
knee was not confirmed by objective evidence at the time of 
service separation or thereafter.  Nevertheless, as the 
veteran's own reports regarding the pertinent symptoms during 
service were supported by his service medical records 
suggesting the presence of knee disability (as discussed 
above), the Board found his service connection claim 
plausible, and remanded the matter in October 1998 for a 
thorough VA orthopedic examination which was performed in May 
1999 (reflecting a review of the evidence of record).  
Following such examination, the examiner opined that the 
veteran did not have chronic organic disability involving 
either knee.  Thus, as there is no current medical diagnosis 
of chronic disability of the knees, the claim must be denied 
as not well grounded.  See Rabideau, 2 Vet. App. 14; see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (absent proof of 
present disability there can be no valid claim); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  

The Board is mindful of the veteran's contention that he has 
chronic bilateral knee disability since service.  While the 
sincerity of his contention is not challenged and his 
competence to testify with regard to observable symptoms of 
recurrent pain and instability is noted, consistent with 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), he is simply 
not competent, as a layman, to render a medical diagnosis of 
chronic organic disability of the knees, or to provide an 
etiological link between active service and any current 
symptomatology.  See Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494.  Also, the evidence does not 
show, nor is it contended by the veteran, that the claimed 
knee disability is related to combat; thus, 38 U.S.C.A. 
§ 1154(b) (West 1991) is inapplicable here.

If a claim is not well grounded, the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has no duty to assist in the development of the 
claim.  Morton v. West, 12 Vet. App. 477 (1999).  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claim of 
service connection for chronic bilateral knee disability.  
Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for chronic bilateral knee disability is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

